Exhibit BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Three Months Ended March 31, 2009 2008 Earnings: Income before income taxes $ 468 $ 741 Add: Interest and other fixed charges, excluding capitalized interest 198 a 134 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 69 70 Distributed income of investees accounted for under the equity method 2 1 Amortization of capitalized interest 1 1 Less: Equity in earnings of investments accounted for under the equity method 1 2 Total earnings available for fixed charges $ 737 $ 945 Fixed charges: Interest and fixed charges $ 202 a $ 139 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 69 70 Total fixed charges $ 271 $ 209 Ratio of earnings to fixed charges 2.72x 4.52x a Includes a $43 million loss for interest rate hedges on debt whose issuance is no longer considered probable (see Note 2 to the Consolidated Financial Statements). E-2 Form 10-Q
